DETAILED ACTION
1.	Claims 2-16 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The IDS filed 5/11/22 and 7/29/22 are considered.

Specification
4.	The abstract of the disclosure is objected to because the abstract is not directed towards the entire disclosure at least because it makes no mention of the subject matter related to the currently claimed method, device, and medium.  
Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8255810 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 2-16 are anticipated by claims 1-7 of U.S. Patent No. 8255810 B2.

Claim 2 is anticipated by claim 4 of U.S. Patent No. 8255810 B2.
Claim 3 is anticipated by claim 4 of U.S. Patent No. 8255810 B2.
Claim 4 is anticipated by claim 4 of U.S. Patent No. 8255810 B2.
Claim 5 is anticipated by claim 5 of U.S. Patent No. 8255810 B2.
Claim 6 is anticipated by claims 4 and 3 of U.S. Patent No. 8255810 B2.
Claim 7 is anticipated by claim 6 of U.S. Patent No. 8255810 B2.
Claim 8 is anticipated by claim 6 of U.S. Patent No. 8255810 B2.
Claim 9 is anticipated by claim 6 of U.S. Patent No. 8255810 B2.
Claim 10 is anticipated by claims 6 and 2 of U.S. Patent No. 8255810 B2.
Claim 11 is anticipated by claim 7 of U.S. Patent No. 8255810 B2.
Claim 12 is anticipated by claim 1 of U.S. Patent No. 8255810 B2.
Claim 13 is anticipated by claim 1 of U.S. Patent No. 8255810 B2.
Claim 14 is anticipated by claim 1 of U.S. Patent No. 8255810 B2.
Claim 15 is anticipated by claim 2 of U.S. Patent No. 8255810 B2.
Claim 16 is anticipated by claim 3 of U.S. Patent No. 8255810 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 2, 7, 8, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (US 2009/0288032 A1) and further in view of Lim (US 2007/0173240 A1).

Chang claims priority to provisional application 61/048219, filed 4/27/2008. The provisional application provides support for the subject matter relied on in the below rejections and thus Chang is given an effective filing date of 4/27/2008 and is properly classified as a 35 U.S.C. 102(e) reference. 

In regard to claim 2, Chang discloses an electronic device, comprising: 
a display; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (Paragraph 0005, Paragraph 0006, and Paragraph 0039 lines 1-5: a processor, memory, and program stored on memory are inherent features the recited handheld electronic device that provides the described functionality): 
receiving an incoming message from a party to a user of the electronic device (Paragraph 0076 line 5: incoming short message) ; 
in response to receiving the incoming message, displaying at least part of the incoming message from the party to the user on the display (Fig. 13A, Paragraph 0076, and Paragraph 0080 lines 1-2: user is notified of incoming short message through a dialogue box) ; 
detecting a predefined user action to initiate sending a response to the incoming message; and in response to detecting the predefined user action to initiate sending the response to the incoming message, sending the response to the incoming message (Paragraphs 0080-0082: a user is given an opportunity to reply to the incoming message.  It is inherent that some form of predefined user action to initiate sending of the reply is provided. For instance, operation of a button displayed on the keyboard could initiate sending the response).
While Chang teaches in response to detecting the predefined user action to initiate sending the response to the incoming message, sending the response to the incoming message and further teaches a keyboard for the user to reply (Paragraph 0081 lines 4-7 and Paragraph 0082 lines 10-14), they fail to show the detecting one or more predefined finger gestures, performed without using an emoji keyboard, that correspond to an emoji character and wherein the response comprises the emoji character that corresponds to the one or more predefined finger gestures, as recited in the claims.  Lim teaches an electronic device and keyboard similar to that of Chang.  In addition, Lim further teaches
detecting one or more predefined finger gestures, performed without using an emoji keyboard, that correspond to an emoji character and providing the emoji character that corresponds to the one or more predefined finger gestures as input (Fig. 2c, Fig. 2d, Paragraph 0036, Paragraph 0041 lines 6-9, and Paragraph 0055: user draws/gestures pattern with their finger that corresponds to an emoticon which causes input of the corresponding emoticon).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Chang and Lim before him at the time the invention was made, to modify the in response to detecting the predefined user action to initiate sending the response to the incoming message, sending the response to the incoming message and the keyboard for the user to reply taught by Chang to include the detecting one or more predefined finger gestures, performed without using an emoji keyboard, that correspond to an emoji character and providing the emoji character that corresponds to the one or more predefined finger gestures as input of Lim, in order to obtain detecting one or more predefined finger gestures, performed without using an emoji keyboard, that correspond to an emoji character and wherein the response comprises the emoji character that corresponds to the one or more predefined finger gestures.  It would have been advantageous for one to utilize such a combination as rather than memorizing and attempting to depress keys that map to particular characters, these characters can be input by drawing them, as suggested by Lim (Paragraph 0005).

In regard to claim 7, medium claim 7 corresponds generally to device claim 2 and recites similar features in medium form and therefore is rejected under the same rationale.

In regard to claim 8, Chang discloses wherein the electronic device is in a user-interface locked mode (Fig. 4A and Paragraph 0045 lines 5-10: screen lock function that locks the screen).

In regard to claim 12, method claim 12 corresponds generally to device claim 2 and recites similar features in method form and therefore is rejected under the same rationale.

In regard to claim 13, Chang discloses wherein the electronic device is in a user-interface locked mode (Fig. 4A and Paragraph 0045 lines 5-10: screen lock function that locks the screen).

7.	Claims 3, 4, 6, 9, 11, 14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (US 2009/0288032 A1), Lim (US 2007/0173240 A1), and further in view of Kamiya et al. (US 2006/0148526 A1).

In regard to claim 3, while Chang teaches the electronic device receives an incoming message from a party to a user of electronic device, they fail to show the while the display is in a power-conserving state, the one or more programs further including instructions for, in response to receiving the incoming message, powering up the display, as recited in the claims.  Kamiya teaches a device similar to that of Chang.  In addition, Kamiya further teaches 
in response to an event, powering up the display (Paragraph 0043: when an event occurs in the mobile device, the device display is powered on).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chang, Lim, and Kamiya before him at the time the invention was made, to modify the electronic device receives an incoming message from a party to a user of electronic device taught by Chang to include the in response to an event, powering up the display of Kamiya, in order to obtain wherein the electronic device receives an incoming message from a party to a user of the electronic device while the display is in a power-conserving state, the one or more programs further including instructions for, in response to receiving the incoming message, powering up the display.  It would have been advantageous for one to utilize such a combination as the mobile station would not display information when in a standby state but display necessary information on the display in a case that an event occurs, thereby information is displayed when a user is likely to be using the mobile station, as suggested by Kamiya (Paragraph 0045). 

In regard to claim 4, Chang further discloses wherein the electronic device is in a user-interface locked mode (Fig. 4A and Paragraph 0045 lines 5-10: screen lock function that locks the screen).

In regard to claim 6, Kamiya further teaches returning the display to a power-conserving state within a predetermined period of time after an event is performed (Paragraphs 0061-0062: without the occurrence of any event for a particular time, the display is blacked). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Chang, Lim, and Kamiya before him at the time the invention was made, to modify the detecting the predefined user action to initiate sending the response to the incoming message taught by Chang to include the returning the display to a power-conserving state within a predetermined period of time after an event is performed of Kamiya, in order to obtain the one or more programs further including instructions for returning the display to the power-conserving state within a predetermined time period after the response to the incoming message is sent.  It would have been advantageous for one to utilize such a combination as the mobile station would not display information when in a standby state but display necessary information on the display in a case that an event occurs, thereby reducing power consumption in the mobile station when a user is not checking information, as suggested by Kamiya (Paragraph 0045).   

In regard to claims 9 and 11, medium claims 9 and 11 correspond generally to device claims 3 and 6, respectively, and recite similar features in medium form, and therefore are rejected under the same rationale.

In regard to claims 14 and 16, method claims 14 and 16 correspond generally to device claims 3 and 6, respectively, and recite similar features in method form, and therefore are rejected under the same rationale.

8.	Claims 5, 10, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (US 2009/0288032 A1), Lim (US 2007/0173240 A1), Kamiya et al. (US 2006/0148526 A1), and further in view of Becker (US 7689939 B1).

In regard to claim 5, while the combination of Chang, Lim, and Kamiya teaches in response to receiving the incoming message, powering up the display and detecting the predefined user action to initiate sending a response to the incoming message, they fail to show the in response to detecting the predefined user action to initiate sending the response to the incoming message, returning the display to the power-conserving state, as recited in the claims.  Becker teaches an incoming message similar to that of Chang.  In addition, Becker further teaches 
after in incoming communication is answered, returning the display to a power-conserving state (Column 1 lines 50-53, Column 4 lines 41-47, Column 5 line 25, and Column 5 line 36-39: blanking screen after communication is answered).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chang, Lim, Kamiya, and Becker before him at the time the invention was made, to modify the in response to receiving the incoming message, powering up the display and detecting the predefined user action to initiate sending a response to the incoming message taught by the combination of Chang, Lim, and Kamiya to include the after in incoming communication is answered, returning the display to a power-conserving state of Becker, in order to obtain the one or more programs further including instructions for, in response to detecting the predefined user action to initiate sending the response to the incoming message, returning the display to the power-conserving state.  It would have been advantageous for one to utilize such a combination and as returning the device to the state before the message was received, thereby simplifying use and further conserving power by only using the display when the display of information is needed, as suggested by Kamiya (Paragraph 0045).

In regard to claim 10, medium claim 10 corresponds generally to device claim 5 and recites similar features in medium form and therefore is rejected under the same rationale.

In regard to claim 15, method claim 15 corresponds generally to device claim 5 and recites similar features in method form and therefore is rejected under the same rationale.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Izuma (US 2003/0099398 A1) teaches recognizing handwriting input (e.g. one or more predefined finger gestures performed without using an emoji keyboard) that correspond to an emoji character, see at least abstract, Par 0039, and Par. 0047.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173